DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/22 have been fully considered but they are not persuasive.  
With respect to Applicant’s arguments against claim 1, it is noted that relied on the limitation that is being rejected with new matter and indefinite as indicated below.  The examiner respectfully disagrees with Applicant’s argument in lines 3-11 of page 11 of in the remarks that Beach does not teach varying rinse pressure since Fig. 8 clearly shown a rinse length of 2.5 (s) with pressure of 10 psi and 8 psi.  The “constant water pressure” from the Beach reference asserted by Applicant is found not persuasive.  The Tsutsui reference is cited for teaching of water flow rater as an alternative to the water pressure of Beach. 
It is noted that Applicant relied on the arguments of claim 1 for claim 14 which has been addressed above and, in the rejection, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the original specification “a third water flow rate that is greater than the second water flow rate or a third water pressure that is greater than the second water pressure,” it fails to provide support for “the second amount of water is at least one of a third water flow rate that is greater than the second water flow rate or a third water pressure that is greater than the second water pressure;” hence, the limitation is considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 14-16 of claim 1 state that “the second amount of water is at least one of a second water flow rate… or a second water pressure;” however, lines 18-20 of claim 1 state “the second amount of water is at least one of a third water flow rate that is greater than the second water flow rate or a third water pressure that is greater than the second water pressure.”  The limitation on lines 18-20 is indefinite since it unclear as to how the “second amount of water” can be greater than itself.  The claim is being interpret as best understood where “the second amount of water” on line 18 of claim 1 is being read as –the third amount of water--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,683,652 (hereinafter Beach) and in view of Tsutsui.
Regarding claim 1, Beach discloses a method for operating a vacuum-assisted toilet, the method comprising: switching a flush valve that is operably coupled to a toilet bowl to an open state thereof to remove waste from the toilet bowl (see col. 2, line 34); after switching the flush valve to the open state thereof, switching the flush valve to a closed state thereof (see col. 2, lines 39-40); and supplying a continuous supply of water (see col. 2, lines 63-65) from at least one water source (rinse and grey water sources) to the toilet bowl at least between starting to switch the flush valve to the open state thereof and finishing to switch the flush valve to the closed state thereof (see col. 2, line 34-40) with at least one water actuator (rinse valve) that is fluidly coupled to the at least one water source at least by: supplying a first amount of water to the toilet bowl for a first duration; and after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration, wherein the second amount of water is greater than the first amount of water; and after supplying the second amount of water, supplying a third amount of water to the toilet bowl for a third duration, wherein the third amount of water is greater than the second amount of water.  Col. 3, lines 13-16 of Beach discloses the “rinse valve may be allowed to remain open 1-2 seconds longer in order to provide a longer rinse time length. For example, a standard rinse length is about 0.8 seconds.” And col. 3, lines 18-21 suggests “extending the rinse length time (e.g., to between about 1.8-3.0 seconds). Hence, the standard rinse length fully meet the limitation of supplying a first amount of water to the toilet bowl for a first duration (0.8 seconds) and the additional seconds of Beach fully meets the limitation after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration (the addition of 1 second longer); thereafter, the third amount of water and third duration (the addition duration between 1-3 seconds).  It is obvious that the third amount of water is greater than the second amount of water which is greater than the first amount of water due to a longer duration.
With respect to the limitation “the first amount of water is at least one of a first water flow rate or a first water pressure;” and “the second amount of water is at least one a second water flow rate that is greater than the first water flow rate or a second water pressure that is greater than the first water pressure;”  and “the third amount of water is at least one of a third water flow rate that is greater than the second water flow rate or a third water pressure that is greater than the second water pressure, the Beach reference discloses “greater amount of water/rinse fluid delivered may be accomplish by injecting rinse fluid at a greater pressure” in lines 5-6 of col. 3; hence, the “greater pressure” would represent the second water pressure as claimed that is greater than the previous water pressure of the smaller amount of water which represent the first water pressure as claimed.  The Beach reference also discloses “alternatively, it is possible to reduce the rinse/water pressure and extend the rinse valve opening time” in lines 21-22 of col. 3; hence, the reduced “rinse/water pressure” would represent the third water pressure as claimed for the third amount of water that is greater than the first water pressure as claimed.  The interpretation of the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.  The first water pressure, second water pressure, and third water pressure being interpreted from the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.
Tsutsui teaches an analogous flushing device having a flow rate control valve for varying the rate of flow of flushing water supplied to the toilet bowl via an actuator.  Fig. 46 display varied flow rates as illustrated below.

    PNG
    media_image1.png
    223
    426
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the various amount of flushing water of Beach with the various amount of flushing water via various flow rates as taught by Tsutsui, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Regarding claim 3, the method of claim 1, Beach further discloses that the rinse water may be distributed or spread over various portions of the flush duration of same flush volume (see col. 2, lines 64-67); hence, the limitation as claimed is obviously met by Beach.
Regarding claim 4, the method of claim 1, Beach discloses the amount of water via pressure (see col. 3, lines 5+); hence, Beach obviously met the limitation of supplying the first amount of water to the toilet bowl for the first duration includes supplying the water at the first water pressure to the toilet bowl for the first duration; supplying the second amount of water to the toilet bowl for the second duration includes supplying the water at the second water pressure to the toilet bowl for the second duration.
Regarding claim 5, the method of claim 1, Beach in view of Tsutsui disclose the amount of water via water flow rate; hence, Beach in view of Tsutsui obviously met the limitation of supplying the first amount of water to the toilet bowl for the first duration includes supplying the water at a first water flow rate from the at least one water source to the toilet bowl for the first duration; supplying the second amount of water to the toilet bowl for the second duration includes supplying the water at a second water flow rate from the at least one water source to the toilet bowl for the second duration.
Regarding claim 6, the method of claim 1, Beach discloses the amount of water of 100-125 mL by be delivered at the beginning of the flush and/or at the end of the flush (see col. 3, lines 1+); hence, Beach obviously met the limitation of before switching the flush valve to the open state thereof, supplying at least about 100 milliliters of fluid in the toilet bowl.
Regarding claim 7, the method of claim 1, wherein controlling an amount of water and a duration that the amount of water is supplied to the toilet bowl using at least one water actuator (rinse valve of Beach) that is coupled to the at least one water source.
Regarding claims 8-10, the method of claim 7, the step of “controlling the operation of the at least one water actuator with an electrical controller that is communicably coupled to the at least one water actuator, wherein the electrical controller includes one or more operational instructions stored on non-transitory memory and at least one processor configured to execute the one or more operational instructions” is obviously met by Beach (see col. 4, lines 4-13).
Regarding claim 14, Beach discloses a method for operating a vacuum-assisted toilet, the method comprising: switching a flush valve that is operably coupled to a toilet bowl to an open state thereof to remove waste from the toilet bowl (see col. 2, line 34); after switching the flush valve to the open state thereof, switching the flush valve to a closed state thereof (see col. 2, lines 39-40); and supplying a continuous supply of water (see col. 2, lines 63-65) from at least one water source (rinse and grey water sources) to the toilet bowl at least between starting to switch the flush valve to the open state thereof and finishing to switch the flush valve to the closed state thereof (see col. 2, line 34-40) with at least one water actuator (rinse valve) that is fluidly coupled to the at least one water source at least by: supplying a first amount of water to the toilet bowl for a first duration; and after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration, wherein the second amount of water is greater than the first amount of water; and after supplying the second amount of water, supplying a third amount of water to the toilet bowl for a third duration, wherein the third amount of water is greater than the second amount of water; and controlling the operation of the at least one water actuator with an electrical controller that is communicably coupled to the at least one water actuator, wherein the electrical controller includes one or more operational instructions stored on non-transitory memory and at least one processor configured to execute the one or more operational instructions that are obviously met by Beach (see col. 4, lines 4-13).  Col. 3, lines 13-16 of Beach discloses the “rinse valve may be allowed to remain open 1-2 seconds longer in order to provide a longer rinse time length. For example, a standard rinse length is about 0.8 seconds.” And col. 3, lines 18-21 suggests “extending the rinse length time (e.g., to between about 1.8-3.0 seconds). Hence, the standard rinse length fully meet the limitation of supplying a first amount of water to the toilet bowl for a first duration (0.8 seconds) and the additional seconds of Beach fully meets the limitation after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration (the addition of 1 second longer); thereafter, the third amount of water and third duration (the addition duration between 1-3 seconds).  It is obvious that the third amount of water is greater than the second amount of water which is greater than the first amount of water due to a longer duration.
With respect to the limitation “the first amount of water is at least one of a first water flow rate or a first water pressure;” and “the second amount of water is at least one a second water flow rate that is greater than the first water flow rate or a second water pressure that is greater than the first water pressure;”  and “the third amount of water is at least one of a third water flow rate that is greater than the second water flow rate or a third water pressure that is greater than the second water pressure.  The Beach reference discloses “greater amount of water/rinse fluid delivered may be accomplish by injecting rinse fluid at a greater pressure” in lines 5-6 of col. 3; hence, the “greater pressure” would represent the second water pressure as claimed that is greater than the previous water pressure of the smaller amount of water which represent the first water pressure as claimed.  The Beach reference also discloses “alternatively, it is possible to reduce the rinse/water pressure and extend the rinse valve opening time” in lines 21-22 of col. 3; hence, the reduced “rinse/water pressure” would represent the third water pressure as claimed for the third amount of water that is greater than the first water pressure as claimed.  The interpretation of the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.  The first water pressure, second water pressure, and third water pressure being interpreted from the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.
Tsutsui teaches an analogous flushing device having a flow rate control valve for varying the rate of flow of flushing water supplied to the toilet bowl via an actuator.  Fig. 46 display varied flow rates as illustrated below.

    PNG
    media_image1.png
    223
    426
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the various amount of flushing water of Beach with the various amount of flushing water via various flow rates as taught by Tsutsui, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Regarding claim 15, Beach discloses a vacuum-assisted toilet system comprising: a toilet bowl (col. 2, line 39); a flush valve (col. 2, line 38) fluidly coupled to the toilet bowl; at least one water source (rinse water and grey water) coupled to the toilet bowl that is configured to supply water to the toilet bowl; at least one water actuator (col. 3, line 12, rinse valve) coupled to the at least one water source, the at least one water actuator configured to control an amount of water provided from the at least one water source to the toilet bowl; and an electrical controller coupled to the at least one water actuator that is configured to control the at least one water actuator, the electrical controller obviously would include non-transitory memory storing one or more operational instructions and at least one processor configured to execute the one or more operational instructions (see col. 4, lines 4-13), wherein executing the one or more operational instructions with the at least one processor causes the at least one water actuator to provide a continuous supply of water from the water source to the toilet bowl at least between starting to switch the flush valve to an open state thereof (see col. 2, line 34) and finishing to switch the flush valve to a closed state thereof (see col. 2, lines 39-40) at least by: supplying a first amount of water to the toilet bowl for a first duration; and after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration, wherein the second amount of water is greater than the first amount of water.  Col. 3, lines 13-16 of Beach discloses the “rinse valve may be allowed to remain open 1-2 seconds longer in order to provide a longer rinse time length. For example, a standard rinse length is about 0.8 seconds.”  Hence, the standard rinse length fully meet the limitation of supplying a first amount of water to the toilet bowl for a first duration (0.8 seconds) and the additional 1-2 seconds of Beach fully meets the limitation after supplying the first amount of water, supplying a second amount of water to the toilet bowl for a second duration (the addition of 1 second longer).  It is obvious that the second amount of water is greater than the first amount of water due to a longer duration.
With respect to the limitation “the first amount of water is at least one of a first water flow rate or a first water pressure” and “the second amount of water is at least one a second water flow rate that is greater than the first water flow rate or a second water pressure that is greater than the first water pressure.”  The Beach reference discloses “greater amount of water/rinse fluid delivered may be accomplish by injecting rinse fluid at a greater pressure” in lines 5-6 of col. 3; hence, the “greater pressure” would represent the second water pressure as claimed that is greater than the previous water pressure of the smaller amount of water which represent the first water pressure as claimed.  The first water pressure and second water pressure being interpreted from the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.
Tsutsui teaches an analogous flushing device having a flow rate control valve for varying the rate of flow of flushing water supplied to the toilet bowl via an actuator.  Fig. 46 display varied flow rates as illustrated below.

    PNG
    media_image1.png
    223
    426
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the various amount of flushing water of Beach with the various amount of flushing water via various flow rates as taught by Tsutsui, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Regarding claim 17, the vacuum-assisted toilet system of claim 15, the limitation of “executing the one or more operational instructions with the at least one processor causes the at least one water actuator to, before supplying the first amount of water, supplying a third amount of water to the toilet bowl for a third duration, wherein the third amount of water is greater than the second amount of water” is obviously met by Beach (see col. 4, lines 4-13).
With respect to the limitation “the third amount of water is at least one of a third water flow rate that is greater than the first water flow rate or a third water pressure that is greater than the first water pressure.”  The Beach reference discloses “alternatively, it is possible to reduce the rinse/water pressure and extend the rinse valve opening time” in lines 21-22 of col. 3; hence, the reduced “rinse/water pressure” would represent the third water pressure as claimed for the third amount of water that is greater than the first water pressure as claimed.  The interpretation of the Beach reference is reasonable since Fig. 7 of Beach yield “Varying Rinse Pressure” graph that is similar to the instant application’s Fig. 4.
The third water flow rate as claimed is taught by Tsutsui as illustrated above.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Tsutsui, as applied to claim 8 above, and further in view of US 2008/0237397 (hereinafter Seibt).
Regarding claim 11-12, Beach discloses software and hardware controls the timing and phasing of both the flush valve and the rinse valve (see col. 4, lines 4-13) which obviously include an electrical controller but is silent as to the sensors as claimed.  Attention is directed to the Seibt reference which teaches an analogous vacuum-assisted toilet system further include one or more sensors (see paras. [0031] and [0055]) configured to sense one or more characteristics of the toilet bowl such as the volume of the waste that is present in the toilet bowl and transmit the one or more sensed characteristics to the electrical controller; and wherein the electrical controller at least partially controls the at least one actuator responsive to receiving the one or more sensed characteristics.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, one or more sensor as taught by Seibt to control the timing and phasing of both the flush valve and the rinse valve as suggest by Beach.
Regarding claim 13, Seibt are silent as to determining the volume of the waste that is present in the toilet bowl before switching the flush valve to the open state thereof includes determining that the volume of the waste that is present in the toilet bowl before switching the flush valve to an open state thereof meets or exceeds a threshold value; and if the volume of the waste that is present in the toilet bowl before switching the flush valve to the open state thereof does not meet or exceed the threshold value, with the electrical controller, directing the at least one water actuator to provide a sufficient amount of the water to the toilet bowl to increase the volume of the waste to meet or exceed the threshold value, but appears from paragraph [0031] Seibt discusses changing “the duration of opening and the points in time of opening can take place on the basis of the degree of soiling detected by a sensor arrangement.”  Applicant has not disclosed that having the limitation “if the volume of the waste that is present in the toilet bowl before switching the flush valve to the open state thereof does not meet or exceed the threshold value, with the electrical controller, directing the at least one water actuator to provide a sufficient amount of the water to the toilet bowl to increase the volume of the waste to meet or exceed the threshold value” solves any stated problem or is in any particular purpose.  Moreover, it appears that if the volume of the waste that is present in the toilet bowl of Beach in view of Seibt before switching the flush valve to the open state thereof does not meet or exceed the threshold value, with the electrical controller, directing the at least one water actuator to provide a sufficient amount of the water to the toilet bowl to increase the volume of the waste to meet or exceed the threshold value would perform equally well.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to make the control system of Beach and Seibt to include a parameter “if the volume of the waste that is present in the toilet bowl before switching the flush valve to the open state thereof does not meet or exceed the threshold value, with the electrical controller, directing the at least one water actuator to provide a sufficient amount of the water to the toilet bowl to increase the volume of the waste to meet or exceed the threshold value” because the parameter is well with within the suggestion of Beach’s pre-flush rinse (the paragraph linking cols. 3 and 4 of Beach) which do not appear to provide any unexpected results.
	
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Tsutsui, as applied to claim 15 above, and further in view of US 2008/0185477 (hereinafter Seibt ‘477).
Beach discloses software and hardware controls the timing and phasing of both the flush valve and the rinse valve (see col. 4, lines 4-13) which obviously include an electrical controller but is silent as to the sensors as claimed.  Attention is directed to the Seibt ‘477 reference which teaches an analogous vacuum-assisted toilet system further include one or more sensors (see para. [0051]) including level sensors, optical sensors, or at least one scale (pressure sensor) configured to sense one or more characteristics of the toilet bowl such as the volume of the waste that is present in the toilet bowl and transmit the one or more sensed characteristics to the electrical controller; and wherein the electrical controller at least partially controls the at least one actuator responsive to receiving the one or more sensed characteristics.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, one or more sensor as taught by Seibt ‘477 in order to control the timing and phasing of both the flush valve and the rinse valve as suggest by Beach.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Tsutsui and Seibt ‘477, as applied to claim 18, and further in view of US 8,370,969 (hereinafter Bowcutt) or US 2015/0059075 (hereinafter Oxenfarth).
Beach and Seibt ‘477, as discussed above, remain silent as to the specific of the sensors being at least one acoustic sensor or at least one pH sensor.  Bowcutt teaches the equivalent alternative sensors which include pressure sensor and acoustic sensor (see col. 8, lines 4-55).  Oxenfarth teaches the equivalent alternative sensors which include pH value sensor and level sensor (see para. [0054]). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to employ, on Beach system, one or more sensors being at least one acoustic sensor as taught by Bowcutt or at least one pH sensor as taught by Oxenfarth in order to control the timing and phasing of both the flush valve and the rinse valve as suggest by Beach.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754